— Claimant was a general clerk in the office of the commissioner of records, Surrogate’s Court, New York county. He was appointed by the commissioner from the State civil service list. The commissioner is appointed by the surrogate. (Laws of 1911, chap. 534.) Claimant while walking through an aisle cut his thumb upon the edge of a metal filing case, from which infection developed in the thumb, index and middle fingers of the right hand, for which an award has been made against the State. The appellant argues that the award should be against the city of New York, which pays his salary. His work is performed in connection with the operation of the Surrogate’s Court, an office of the city of New York. The surrogate is not a city or county officer and his court and office are not institutions of the city or county. Then' functions are State activities. The award was properly made against the State. (Ledwith v. Rosalsky, 244 N. Y. 406; Matter of Miller v. State of New York, 253 App. Div. 182.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.